Citation Nr: 1229183	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  11-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to July 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a June 3, 2010, rating decision, the RO increased, effective December 7, 2009, the disability rating for the Veteran's PTSD from 30 percent to 50 percent. In a June 30, 2010, rating decision, the RO denied a TDIU. 

In a February 2012 rating decision, the RO increased the rating for PTSD from 50 percent to 70 percent effective December 7, 2009. The RO granted a TDIU. That decision resolved the Veteran's appeal for a TDIU, and left pending an appeal for a PTSD rating higher than 70 percent. In statements received in June 2012, the Veteran stated that he did not wish to continue an appeal for a rating higher than 70 percent for PTSD, and that he wished to withdraw the appeal in his case.


FINDING OF FACT

In June 2012, prior to promulgation of a decision in the appeal for a disability rating higher than 70 percent for PTSD, the Veteran wrote that he wished to withdraw that appeal.


CONCLUSION OF LAW

The criteria have been met for withdrawal by the Veteran of a substantive appeal on the issue of a disability rating higher than 70 percent for PTSD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7015, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).

In a statement dated May 30, 2012, and received by the RO June 4, 2012, the Veteran wrote that he did not wish to continue an appeal for a rating higher than 70 percent for PTSD. In a statement dated June 27, 2012, and received by the Board the same date, the Veteran wrote that he did not wish to proceed with an appeal in his case. He asked that the appeal be terminated.

The Veteran's statements satisfy the requirements for withdrawing the appeal with respect to the PTSD rating claim. Thus, with respect to that claim, there is no remaining error of fact or law for appellate consideration, and the appeal is withdrawn. Accordingly, the Board does not have jurisdiction to review the appeal of that claim, and the appeal of that claim is dismissed.


ORDER

The appeal for a disability rating higher than 70 percent for PTSD is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


